DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to applicant’s response to election/restriction filed 12/14/2020. Applicant’s election of Invention I (claims 1-15) without traverse is acknowledged. Claims 16-23 are hereby withdrawn.
Claims 1-23 are currently pending; Claims 16-23 have been withdrawn; Claims 1-15 are being examined. 
Information Disclosure Statement
The IDS filed on 4/21/2020 has been considered. See the attached PTO 1449 forms. 
Claim Objections
In claim 1, the word “comprising” is missing after the preamble.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6-8, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10:
In claim 10, as discussed above, “the actuator mounting plate” lacks antecedent basis but is interpreted to mean the “actuator mounting bracket”.
Regarding claims 4, 6-8, and 10-13:
Each instance of the “HOME” and “RUN” positions found throughout the claims are indefinite because they appear to be arbitrary and it is unclear how they structurally limit the device. The metes and bounds of these positions should be defined within the claims.
Claims depending from the above claims are rejected as depending from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorenson et al. US 6,526,728.
Regarding claim 1: 
Sorenson teaches a packaging system, a heat seal assembly with 
a heat seal contact member (40) located in a housing (21/22 constitute a housing); and 
an external user adjustment interface (FIG. 5, interface 19) or member in communication with the heat seal assembly, wherein the external user adjustment interface or member directs the heat seal assembly in the housing to move vertically in response to user input (col. 9, lines 6-11). 
Regarding claim 15: 
Sorenson teaches the system of claim 1, as discussed above, wherein the heat seal contact member comprises a rotating band (bands 82 are part of the heat sealing contact assembly). 
Claims 1, 8-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whittlesey et al. US 2015/0119218.
Regarding claim 1: 
Whittlesey teaches a packaging system (FIGS. 2, 15), comprising a heat seal assembly with 
a heat seal contact member (FIG. 6, heat sealing band 40) located in a housing (10h); and 
an external user adjustment interface (HMI) or member in communication with the heat seal assembly, wherein the external user adjustment interface or member directs the heat seal assembly in the housing to move vertically in response to user input ([0111]). 
Regarding claim 8: 
Whittlesey teaches the system of claim 1, as discussed above, further comprising a product horn (20) in the housing under the heat seal assembly, wherein the user adjustment interface is configured to move forward from a HOME position to a RUN position concurrently with the heat seal assembly, and wherein in the RUN position, the heat seal contact member of the heat seal assembly is located over the product horn ([0111]). 
Regarding claim 9: 
Whittlesey teaches the system of claim 1, as discussed above, further comprising an actuator residing over the heat seal assembly in communication with the external user adjustment interface, wherein the actuator engages a torque drive assembly operably connected to the heat seal assembly to vertically move the heat seal assembly (envisaged from [0111]).  
Regarding claim 15: 
Whittlesey teaches the system of claim 1, as discussed above, wherein the heat seal contact member comprises a rotating band (see 40 in FIG. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson, as applied above, and further in view of Takasaki et al. US 5,026,266.
Regarding claim 2: 
Sorenson teaches the system of claim 1, as discussed above, further comprising: 
a rotatable shaft (18) held in the housing attached to the external user adjustment interface. 
Sorenson does not teach a first torque transfer member held on an internal end portion of the shaft. 
However, the claimed first torque transfer member appears to be a beveled geartrain configured to transmit torque from a horizontal axis to the vertical axis in which the heat seal contact member moves.
Takasaki shows that such torque transfer members are well-known in the art (see FIG. 2 where a horizontal torque is transmitted to the vertical direction to rotate screw 25 via beveled gear torque transfer members 27a/27b; 27b being a first torque transfer member).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the invention of Sorenson, by including a beveled gear torque transfer system, such as the one shown by Takasaki, within the housing, in order to allow a user to rotate the adjustment interface about a horizontal axis at a face of the machine in order to rotate the screw 18 about its vertical axis. This would allow the interface 19 to be disposed lower, for easier access to the interface.
Regarding claim 3: 
The combination of Sorenson and Takasaki teaches the system of claim 2, as discussed above, wherein the shaft (here, the shaft may be considered to be the shaft of Takasaki attached to 27b) holds the first torque transfer member on the internal end of the shaft, the system further comprising 
a second torque transfer member (27a) in operable engagement with the first torque transfer member and being rotatable about an axis of rotation, wherein the second torque transfer member rotates an underlying rotational drive assembly attached to the heat seal assembly to vertically move the heat seal assembly in response to rotation of the rotatable shaft. 
Regarding claim 4: 
The combination of Sorenson and Takasaki teaches the system of claim 2, as discussed above, wherein the housing comprises an aperture (Sorenson, aperture in housing plate 21 receiving 28), wherein the shaft extends out of the housing through the aperture with the user adjustment interface disposed outside the housing. 
Regarding claim 9: 
Sorenson teaches the system of claim 1, as discussed above, further comprising an actuator (e.g. the handle of interface 19) residing over the heat seal assembly in communication with the external user adjustment interface. 
Sorenson does not teach the actuator engages a torque drive assembly operably connected to the heat seal assembly to vertically move the heat seal assembly. 
However, the claimed torque drive assembly appears to be a beveled geartrain configured to transmit torque from a horizontal axis to the vertical axis in which the heat seal contact member moves.
Takasaki shows that such torque transfer members are well-known in the art (see FIG. 2 where a horizontal torque is transmitted to the vertical direction to rotate screw 25 via beveled gear torque transfer members 27a/27b; 27b being a first torque transfer member).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the invention of Sorenson, by including a beveled gear torque drive assembly, such as the one shown by Takasaki, within the housing, in order to allow a user to rotate the adjustment interface about a horizontal axis at a face of the machine in order to rotate the screw 18 about its vertical axis. This would allow the interface 19 to be disposed lower, for easier access to the interface.

Allowable Subject Matter
Claim 5-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome any outstanding 112(b) rejections and including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose the features of these claims and it is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as defined in these claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        1/15/2021